                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )                   No. 3:18-CR-6-TWP-DCP
                                                )
NATHAN S. MARLOW,                               )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge

as may be appropriate. This case came before the Court on October 15, 2018, for a scheduled

pretrial conference. Assistant United States Attorney Caryn L. Hebets appeared on behalf of the

Government. Attorney Gerald L. Gulley, Jr., represented Defendant Marlow, who was also

present.

       Mr. Gulley made an oral motion to continue the November 5 trial date. He stated that he

had received forty gigabytes of discovery and other information from previous counsel Mr.

Hedrick. Mr. Gulley said that although he had reviewed the discovery, he was still going through

Mr. Hedrick’s notes and work product. He related that he also needed to meet with Defendant

Marlow to review the discovery and to discuss potential pretrial motions. Finally, he stated that

he needed time to prepare for trial. Mr. Gulley argued that a short trial continuance was necessary

to provide the effective assistance of counsel, while still preserving the Defendant’s right to a

speedy trial.
       AUSA Hebets stated that the Government did not oppose Mr. Gulley’s request for a trial

continuance. She confirmed that this case involves substantial discovery. AUSA Hebets said that

the Government’s proof at trial should take two to three days. The parties agreed on a new trial

date of December 4, 2018.

       The Court finds defense counsel’s oral motion to continue the trial one month to be well-

taken and that the ends of justice served by granting a continuance outweigh the interest of the

Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court begins by

observing that this case has been declared complex for purposes of the Speedy Trial Act [Doc.

104]. The Indictment [Doc. 3] charges that the fourteen1 named Defendants “and other persons”

engaged in a two-year conspiracy to distribute fifty grams or more of methamphetamine (Count

One). Defendant Marlow is also charged with conspiracy to commit money laundering during this

same timeframe (Count Two) and with a substantive count of distributing methamphetamine on

March 10, 2017 (Count Three). Discovery in this case is voluminous and contains video

recordings from a pole camera and audio recordings of between 7,000 and 8,000 wiretapped

telephone conversations. Accordingly, the Court continues to find that it is “unreasonable to

expect adequate preparation” for trial within the time limits set by the Speedy Trial Act. 18 U.S.C.

§ 3161(h)(7)(B)(ii).

       Additionally, the Court observes that it substituted and appointed [Doc. 193] Mr. Gulley

as counsel of record for Defendant Marlow on August 29, 2018, approximately two months before




1
 The Court notes that of the fourteen Defendants charged in this case, thirteen have appeared and
one remains at large and is sealed. Twelve of the thirteen Defendants, who have appeared in the
case (i.e., all except for Defendant Marlow), have entered into plea agreements and are no longer
proceeding to trial.
                                                 2
the November 5 trial date.2 The Court finds that a trial continuance is necessary in order to permit

new counsel the “reasonable time necessary for effective preparation.”               18 U.S.C. §

3161(h)(7)(B)(iv). Mr. Gulley needs time to complete his review of prior counsel’s file, interview

witnesses, confer with the Defendant, potentially prepare and litigate pretrial motions, and prepare

the case for trial. The Court finds that requiring the parties to proceed to trial on November 5

would deprive defense counsel of the reasonable time necessary to prepare for trial effectively,

even taking into account counsel’s acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               Accordingly, defense counsel’s oral motion to continue the trial is GRANTED,

and the trial of this matter is reset to December 4, 2018. The Court finds that all the time between

the pretrial conference on October 15, 2018, and the new trial date of December 4, 2018, is fully

excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(7)(A)-(B). With regard to other scheduling in this case, the Court observes that the

deadline for filing pretrial motions has expired. If defense counsel deems it necessary to file a

pretrial motion, he must move for leave to file the motion and must attach a copy of the motion he

seeks to file. The deadline for providing reciprocal discovery is reset to November 16, 2018. The

Court instructs the parties that all motions in limine must be filed no later than November 19,

2018. Special requests for jury instructions shall be submitted to the District Judge no later than

November 26, 2018, and shall be supported by citations to authority pursuant to Local Rule 7.4.




2
 At the time Mr. Gulley was appointed, the trial was set for October 30, 2018. Prior to Mr. Gulley’s
appointment, the Government had moved [Doc. 176], to continue the trial one week to November
5, because of a conflict. Mr. Gulley responded [Doc. 194] that Defendant Marlow did not agree
to continue the trial. The parties appeared for a hearing on the motion on September 26, 2018, at
which time the Court continued [Doc. 208] the trial over the Defendant’s objection to preserve the
continuity of counsel for the Government. The Court also found that a trial continuance was
warranted to give newly appointed counsel time to review the file and prepare effectively.
                                                 3
Accordingly, it is ORDERED:

  (1) The Defendant’s oral motion to continue the trial is GRANTED;

  (2) The trial of this case is reset to commence on December 4, 2018,
      at 9:00 a.m., before the Honorable Thomas W. Phillips, United
      States District Judge;

  (3) All time between the pretrial conference on October 15, 2018, and
      the new trial date of December 4, 2018, is fully excludable time
      under the Speedy Trial Act for the reasons set forth herein;

  (4) The deadline for providing reciprocal discovery is November 16,
      2018;

  (5) All motions in limine must be filed no later than November 19,
      2018; and

  (6) Special requests for jury instructions must be submitted to the
      District Judge no later than November 26, 2018, and shall be
      supported by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.
                                                 ENTER:


                                                 _____________________________
                                                 Debra C. Poplin
                                                 United States District Judge




                                     4
